POCH, J. The Claimant, McHenry Woodlands Development, Inc. (“McHenry”) seeks recovery based upon contract from the Department of General Services, now called the Department of Administrative Services. (“Department”) . Claimant and Respondent entered into a lease whereby the Department was to occupy certain premises owned by McHenry and in return was to pay McHenry rent in the amount of $2,400.00 per month. In addition, the Department agreed to repair any damage to the premises and to surrender the premises to McHenry in good condition. Both the Claimant and Respondent have agreed that the Department failed to comply with the terms of said lease in that: 1. The Department terminated the lease and failed to pay to McHenry rent for the months of July, August, September and October of 1975 amounting to $9,600.00. 2. The Department caused extensive damages to the premises, its walls, doors, floors, ramps, windows, fence, heating and air conditioning and plumbing systems, and outside parking lot. 3. The Department failed to repair said damage thus requiring repair by McHenry of said damage and to return the premises in good condition at a cost of $9,900.00. The Court has reviewed the facts set forth in the joint stipulation and considered the legal conclusions agreed upon therein. It appears that the stipulation is thorough, accurate and that it has been entered into legitimately so it also appears to the Court that the facts agreed upon are legally sufficient to sustain Claimant’s cause of action and that the granting of an award would be fair and consistent with the findings. While the Court is necessarily limited in its findings of fact to the facts presented to it by the parties, it is not bound by a stipulation between the parties as to the amount of an award to be granted, just as it is not bound by such a stipulation in its findings of law. It is the opinion of the Court however, that based upon the undisputed facts before it the Respondent is liable to the Claimant. The Court is also of the opinion that an award of $19,500.00 is fair reasonable and appropriate and that said sum accurately measures the actual damages suffered by Claimant. It is hereby ordered that the sum of $19,500.00 be and the same is hereby awarded to the Claimant, McHenry Woodlands Development, Inc., in full satisfaction of any and all claims arising out of the above captioned cause.